This cause, involving a construction of sec. 12, Art. 8306, R.C.S., was submitted under an agreed statement of facts, set forth in Certificate to the Supreme Court of date January 18, 1946. It follows from the opinion and affirmative answer of that court to the question certified (196 S.W.2d 390), that the trial court applied the correct rule in fixing amount of compensation due appellee.
In accordance with the decision of the Supreme Court on the issue submitted by way of certified question, judgment of the trial court is in all respects affirmed.
 *Page 147